DETAILED ACTION
This Notice of Allowance is in response to the Application filed June 13, 2020.
REASONS FOR ALLOWANCE
2.	Claims 16-30 are allowable over the references of record for at least the following reasons:
	Claim 16: based on the loss of pressure or the volume flow, calculating an actual value for present maximum vacuum-requiring operations of the workstations that can be simultaneously executed;
	based on the number of operating workstations, determining a setpoint value for the maximum vacuum-requiring operations of the workstations that can be simultaneously executed; and
	comparing the setpoint value to the actual value for control of the suction device.
	The closest prior art is the Meduna reference (CN 101113537 A).  The Meduna reference discloses a method for operating a suction device (14) of a textile machine (1) having a plurality of workstations (5) wherein an air flow and a vacuum are produced with aid of the suction device (14) (FIG. 1), the method comprising: filtering the air flow with a filter element (16); determining a loss of pressure or volume flow at the filter element (via 18).  
The Meduna reference fails to disclose or teach based on the loss of pressure or the volume flow, calculating an actual value for present maximum vacuum-requiring operations of the workstations that can be simultaneously executed; based on the number of operating workstations, determining a setpoint value for the maximum vacuum-requiring operations of the workstations that can be simultaneously executed; and comparing the setpoint value to the actual value for control of the suction device.  Accordingly, there is allowable subject matter.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES JOSEPH. BRAUCH
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747